DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I (Fig. 8, claims 1-14), directed towards a memory device with a counter that determines a time duration in which the device is in a standby mode, a controller to automatically switch the device from standby to a power down mode,  exit the power down mode in response to a signal from a host, and a circuit to toggle a data strobe signal when data is ready to be output in response to a read command.
Species II (Fig. 5, claims 15-20), directed towards a host device with a counter circuit that determines a time duration in which a connected memory device is in a standby mode, sends a power down command to the memory device, sends a wake-up command to the memory device, and sends a read command to the memory device after it has returned to the standby mode.
 The species are independent or distinct because they are directed towards mutually exclusive embodiments.  Species I requires a memory device with a counter, whereas Species II requires a host device with a counter, and a memory device coupled to the host device.  The memory device of species I performs an automatic switch to a power down mode based on the internal counter, whereas the memory device of Species II requires an externally provided power down command from the host device.  Species I requires a data strobe signal to be toggled when data is ready to be output, whereas Species II is completely 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species recite mutually exclusive features that require different search parameters.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Michael Stephens (Reg. No. 45,131) on March 4, 2022, a provisional election was made without traverse to prosecute the invention of Species I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, U.S. Patent Application Publication No. 2016/0154454, in view of Yin, U.S. Patent Application Publication No. 2017/0206031. Regarding claim 1, Tu discloses a method comprising:
exiting from the power down mode [para. 0028: “…the control apparatus 101 controls the storage apparatus 103 to exit the deep sleep mode and to enter the normal mode...”] in response to signaling [Fig. 5: CE signal at TT; para. 0028: “As above-mentioned, if the access indicating signal CE transits from the first logic value to the second logic value, it indicates at least one access operation will be performed to the storage apparatus 103. In the implementation of FIG. 5, the control apparatus 101 controls the storage apparatus 103 to exit the deep sleep mode…”] from a host device [Fig. 2A: control apparatus 101] via an interface [transceiving interface 203]; and 
toggling a data strobe [Fig. 2A, Fig. 5: DQS] when data is ready to be output from the memory device [Fig. 5: DQS toggles after PT; para. 0028: “…the control apparatus 101 controls the storage apparatus 103 to exit the deep sleep mode and to enter the normal mode after a transiting timing TT for a predetermined time interval PT. The access indicating signal CE transits from the first logic value to the second logic value at the transiting timing TT. The predetermined time interval PT is larger or equals to the recovery time interval. By this way, it can be ensured that the accessing operations are performed after the recovery time interval (i.e. in the normal mode), thus can be normally performed.”] in response to a read command from the host device [para. 0021: “…a data strobe signal DQS is transferred ‘from’ the storage apparatus 103 when a ‘read’ instruction is issued by the processor 201…”; para. 0029: “In another implementation, the control apparatus 101 transmits a dummy accessing command signal (in one implementation, a read command signal) to the storage apparatus 103 after the storage apparatus 103 exits the deep sleep mode.”].
	Tu broadly discloses that the memory device may be placed in a power down mode, but does not disclose specific steps for enabling the power down mode.
	Yin discloses a method comprising:
determining, by the memory device, a time duration in which the memory device is in a standby mode [para. 0044: “…in one embodiment, the sleep counter 226 may count a time period (e.g., clock cycles) since its respective memory bank 216 was the target of a memory access. When the unused time period exceeds the value dictated by the sleep threshold 228, the PDT 222 may instruct the PDC 220 to put the memory bank 216 into a power down mode”];
automatically switching the memory device from the standby mode to a power down mode in response to the time duration exceeding a predetermined duration [para. 0043: “…the value of the of the sleep counter 226 may be compared to the sleep threshold 228, when the sleep counter 226 value is equal to or greater than the sleep threshold 228 value, the respective memory bank may be placed in the power down mode…”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tu and Yin by modifying Tu to determine a time duration for a standby mode and automatically switch to a power down mode if the time duration exceeds a predetermined duration, as taught by Yin.  Tu and Yin are both directed towards power control for memory devices.  Tu discloses a memory system that is capable of being placed in a deep sleep mode, and teaches specific steps for returning from the deep sleep mode to a normal mode.  However, Tu is silent regarding specific steps for entering the deep sleep mode.  Yin discloses a memory system that enters a low power mode based on a timed inactive period.  It would therefore have been obvious to one of ordinary skill in the art that Yin’s teachings could have been applied to Tu, thereby supplying Tu with the steps necessary to transition to a deep sleep mode.  The combination is motivated by Yin’s suggestion that a counter to time an inactive period may be used as a criteria to shift to a low power mode.
Regarding claim 2, Tu teaches the signaling from the host device comprises activating a chip select signal on the interface [Fig. 2A: CE signal, commonly known in art as a “chip enable”].
Regarding claim 3, Tu teaches the signaling from the host device comprises an opcode indicating the read command [para. 0021, 0029: read commands; Fig. 2B: DQS signals instructions].
[Fig. 5: DQS inactive until after period PT, when DATA becomes active].
Regarding claim 5, Yin teaches that determining the time duration comprises counting a number of pulses of a clock signal [para. 0044].
Regarding claims 8-12, Tu and Yin disclose the method of claims 1-5, and also the device that executes the claimed method.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tu and Yin as applied to claims 5 and 12 above, and further in view of Mei, U.S. Patent Application Publication No. 2009/0153253.
Regarding claim 6, Tu and Yin disclose the method of claim 5, but do not teach a step of generating the clock signal by an oscillator circuit on the memory device.
Mei discloses a step of generating a clock signal by an oscillator circuit on a memory device [Fig. 3: PLL 300, including voltage control oscillator 306; Fig. 7: memory device 700 which includes PLL 740].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tu, Yin, and Mei by modifying Tu to include a step of generating the clock signal by an oscillator circuit on the memory device, as taught by Mei.  Tu discloses a memory device that receives a clock signal from a control apparatus, but does not further detail how the clock signal is employed in the memory device.  Mei discloses a memory device that receives a clock signal from a memory controller and generates internal clock signals using a PLL for the memory device, the internal clock signals being used for various functions [para. 0026: “The PLL 740 receives a CLK signal as a reference signal and generates one or more internal clock signals ("ICLK") that may be used to perform a variety of operations in the memory device. For example, the ICLK may be used to capture command, address and write data signals, transmit read data signals from the memory device, or perform a variety of other functions.”].  Mei also teaches that the memory device may be a flash memory device [para. 0026: “The memory device 700 is a dynamic random access ("DRAM"), although the principles described herein are applicable to DRAM cells, Flash or some other memory device that receives memory commands.”].  It would have been obvious to one of ordinary skill in the art to apply Mei’s teachings to the invention Tu based on Mei’s suggestion that a PLL (which includes a VCO) may be used to generate internal clocks for a flash memory device.
Regarding claim 13, Tu, Yin, and Mei disclose the method of claim 6, and also the device that executes the claimed method.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tu and Yin as applied to claims 1 and 8 above, and further in view of Chen et al., U.S. Patent Application Publication No. 2014/0189415.
Regarding claim 7, Tu discloses that the memory device is a non-volatile memory [para. 0019: FLASH memory], but does not teach that the interface comprises a serial interface.
Chen discloses a memory device coupled to a host through a serial interface [Fig. 1: media peripheral interface; para. 0026: “…the media peripheral interface 106 may be switched to work as a conventional serial peripheral interface (SPI) when the data rate of the peripheral device 104 is quite low.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tu and Chen by modifying Tu to include a serial interface, as taught by Chen.  Chen’s published application corresponds to U.S. Patent Application No. 14/139,951.  Tu teaches that the processor, transceiving interface, and storage apparatus of Fig. 2A corresponds to the processor, media peripheral interface, and peripheral device of Fig. 1 in U.S. Patent Application No. 14/139,951.  The combination is therefore motivated based on Tu’s explicit teaching that the references may be combined.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellis et al., U.S. Patent application Publication No. 2021/0334028, discloses a flash storage device that toggles a DQS signal whenever data is ready to written or read [para. 0004].
Cho et al., U.S. Patent Application Publication No. 2017/0040057, discloses a system that performs a memory backup function, wherein the system uses a DQS data strobe signal that is inactive during a period between a command and data phase [Fig. 12].
Ware et al., U.S. Patent Application Publication No. 2013/0083611, discloses a host that triggers a wakeup from a low power mode based on memory read commands [para. 0085].
Shechter et al., U.S. Patent Application Publication No. 2018/0107417, discloses a system that efficiently resumes from a low power state using resume data stored in a host memory buffer [abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov